UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 2, 2009 RALCORP HOLDINGS, INC. (Exact name of registrant as specified in its charter) Missouri 1-12619 43-1766315 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 800 Market Street, Suite 2900Saint Louis, MO (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code 314-877-7000 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Only the items indicated below are covered by this report. Item 1.02. Termination of a Material Definitive Agreement. On September 2, 2009, Ralcorp Holdings, Inc. repaid the balance of its $200 million Term Loan dated as of August 4, 2008.The Company assumed ownership of the Term Loan in conjunction with its acquisition of Post Foods and the Term Loan would have matured on August 2, 2013.The Company used a portion of the proceeds from its $300 million Senior Notes Offering which closed on August 14, 2009 to repay the Term Loan. The Term Loan was subject to representations and warranties customary to loan agreements of this nature.No early termination penalties were incurred by the Company. Further details of the Term Loan are available in the Company’s Current Report on Form 8-K filed on August 8, 2008. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. RALCORP HOLDINGS, INC. (Registrant) Date: September 2, 2009 By /s/ T. G. Granneman T. G. Granneman Duly Authorized Signatory and Chief Accounting Officer
